 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY ALLEN WILLIAMS,                              No. 2:18-cv-01163 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    BRUNKHORST, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1) and plaintiff has consented to have all matters in this action before a United States

20   Magistrate Judge. See 28 U.S.C. § 636(c); ECF No. 9.

21           Plaintiff requests leave to proceed in forma pauperis. Since plaintiff has submitted a

22   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

23   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

24   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

25   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

26   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

27   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

28   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account
                                                         1
 1   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 2          I.      Screening Standard

 3          The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 8          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989); Franklin, 745 F.2d at 1227.

15          In order to avoid dismissal for failure to state a claim a complaint must contain more than

16   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

17   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

18   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

19   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

20   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A
21   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

22   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

23   at 678. When considering whether a complaint states a claim upon which relief can be granted,

24   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

25   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

26   U.S. 232, 236 (1974).
27   ////

28   ////
                                                        2
 1          II.     Discussion

 2          In the instant action, plaintiff describes a series of events that happened to him while an

 3   inmate at Mule Creek State Prison. Following his mother’s death on November 20, 2016,

 4   plaintiff submitted multiple requests to speak with a psychiatrist. By May of 2017, plaintiff

 5   reported to custody staff that he was feeling depressed and suicidal. Plaintiff was placed on

 6   Contraband Surveillance Watch (CSW) during which time no drugs were found in or on his

 7   person. On June 13, 2017, plaintiff was transferred to Kern Valley State Prison where he was not

 8   provided with an administrative segregation I.C.C. hearing within 10 days of his arrival.

 9          The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

10   which relief can be granted under federal law because plaintiff does not identify any

11   constitutional claims for which he seeks relief. The complaint is merely a factual recitation of

12   events that occurred between November 2016 and June 2017. To state a claim under section

13   1983, a plaintiff must allege two essential elements: (1) the violation of a right secured by the

14   Constitution or laws of the United States, and (2) that the alleged deprivation was committed by a

15   person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Here, plaintiff

16   has failed to identify what provisions of the Constitution or federal statutes were violated. For

17   this reason, plaintiff’s complaint must be dismissed. The court will, however, grant leave to file

18   an amended complaint.

19          An additional deficiency in plaintiff’s complaint concerns the allegations related to the

20   delay in receiving mental health services. To the extent that plaintiff may be attempting to raise
21   an Eighth Amendment deliberate indifference claim based on this delay, plaintiff is advised that

22   mere delay of medical treatment, “without more, is insufficient to state a claim of deliberate

23   medical indifference.” Shapley v. Nev. Bd. of State Prison Comm'rs, 766 F.2d 404, 407 (9th Cir.

24   1985). Where a prisoner alleges that delay of medical treatment evinces deliberate indifference,

25   the prisoner must show that the delay caused “significant harm and that Defendants should have

26   known this to be the case.” Hallett v. Morgan, 296 F.3d 732, 745-46 (9th Cir. 2002); see
27   McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir. 1991), overruled on other grounds by WMX

28   Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc). An individual is liable for the
                                                        3
 1   denial or delay of medical treatment only when the individual is deliberately indifferent to a

 2   prisoner’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); see Jett v.

 3   Penner, 439 F.3d 1091, 1096 (9th Cir. 2006); Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir.

 4   2002); Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000).

 5          In the Ninth Circuit, the test for deliberate indifference consists of two parts. Jett, 439

 6   F.3d at 1096, citing McGuckin v. Smith, 974 F.2d 1050 (9th Cir. 1991), overruled on other

 7   grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc). First, the

 8   plaintiff must show a “serious medical need” by demonstrating that “failure to treat a prisoner’s

 9   condition could result in further significant injury or the ‘unnecessary and wanton infliction of

10   pain.’” Id., citing Estelle, 429 U.S. at 104. “Examples of serious medical needs include ‘[t]he

11   existence of an injury that a reasonable doctor or patient would find important and worthy of

12   comment or treatment; the presence of a medical condition that significantly affects an

13   individual’s daily activities; or the existence of chronic and substantial pain.’” Lopez, 203 F. 3d

14   at 1131-1132, citing McGuckin, 974 F.2d at 1059-60.

15          Second, the plaintiff must show the defendant’s response to the need was deliberately

16   indifferent. Jett, 439 F.3d at 1096. This second prong is satisfied by showing (a) a purposeful act

17   or failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

18   indifference. Id. Under this standard, the prison official must not only “be aware of facts from

19   which the inference could be drawn that a substantial risk of serious harm exists,” but that person

20   “must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). This “subjective
21   approach” focuses only “on what a defendant’s mental attitude actually was.” Id. at 839. A

22   showing of merely negligent medical care is not enough to establish a constitutional violation.

23   Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir. 1998), citing Estelle, 429 U.S. at 105-106. A

24   difference of opinion about the proper course of treatment is not deliberate indifference, nor does

25   a dispute between a prisoner and prison officials over the necessity for or extent of medical

26   treatment amount to a constitutional violation. See, e.g., Toguchi v. Chung, 391 F.3d 1051, 1058
27   (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

28   ////
                                                        4
 1          Moreover, it appears that plaintiff has improperly joined unrelated claims and defendants.

 2   Plaintiff may join multiple claims if they are all against a single defendant. Fed. R. Civ. P. 18(a).

 3   However, unrelated claims against different defendants must be pursued in separate lawsuits.

 4   “The controlling principle appears in Fed. R. Civ. P. 18(a): ‘A party asserting a claim . . . may

 5   join, [] as independent or as alternate claims, as many claims . . . as the party has against an

 6   opposing party.’ Thus multiple claims against a single party are fine, but Claim A against

 7   Defendant 1 should not be joined with unrelated Claim B against Defendant 2. Unrelated claims

 8   against different defendants belong in different suits, not only to prevent the sort of morass [a

 9   multiple claim, multiple defendant] suit produce[s], but also to ensure that prisoners pay the

10   required filing fees-for the Prison Litigation Reform Act limits to 3 the number of frivolous suits

11   or appeals that any prisoner may file without prepayment of the required fees. 28 U.S.C. §

12   1915(g).” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Fed. R. Civ. P. 20(a)(2)

13   (joinder of defendants not permitted unless both commonality and same transaction requirements

14   are satisfied). Because the complaint appears to allege unrelated claims against different

15   defendants, plaintiff must file an amended complaint correcting this defect.

16          To the extent that plaintiff seeks to raise a claim based on the failure to receive a timely

17   I.C.C. hearing at Kern Valley State Prison, plaintiff is advised that he would need to file a

18   separate civil rights action in the Eastern District of California, Fresno Division to pursue any

19   such claim. See Local Rule 120(d). Additionally, plaintiff has failed to identify any particular

20   defendant at Kern Valley State Prison who is responsible for not conducting an I.C.C. hearing.
21   All of the defendants in the present action are employed at Mule Creek State Prison. Therefore,

22   plaintiff has failed to allege any constitutional violation connected to the lack of an I.C.C. hearing

23   following his transfer to Kern Valley State Prison.

24          If plaintiff is seeking to raise claims pursuant to the Americans with Disabilities Act

25   (“ADA”), the Eighth Amendment based on allegations of cruel and unusual punishment, the First

26   Amendment for claims of retaliation, plaintiff is advised of the following legal standards which
27   apply to these claims.

28   ////
                                                         5
 1          Title II of the Americans with Disabilities Act (ADA) “prohibit[s] discrimination on the

 2   basis of disability.” Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002). Furthermore, Title

 3   II of the ADA applies to inmates within state prisons. Pennsylvania Dept. of Corrections v.

 4   Yeskey, 524 U.S. 206, 208 (1998). “To establish a violation of Title II of the ADA, a plaintiff

 5   must show that (1) [he] is a qualified individual with a disability; (2) [he] was excluded from

 6   participation in or otherwise discriminated against with regard to a public entity’s services,

 7   programs, or activities; and (3) such exclusion or discrimination was by reason of [his]

 8   disability.” Lovell, 303 F.3d at 1052. “To recover monetary damages under Title II of the ADA,

 9   a plaintiff must prove intentional discrimination on the part of the defendant,” and the standard

10   for intentional discrimination is deliberate indifference. Duvall v. County of Kitsap, 260 F.3d

11   1124, 1138 (9th Cir. 2001).

12          The Eighth Amendment protects prisoners from inhumane methods of punishment and

13   from inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir.

14   2006). Extreme deprivations are required to make out a conditions of confinement claim, and

15   only those deprivations denying the minimal civilized measure of life’s necessities are

16   sufficiently grave to form the basis of an Eighth Amendment violation. Hudson v. McMillian,

17   503 U.S. 1, 9 (1992). To determine whether an Eighth Amendment violation has occurred, a

18   court should consider the circumstances, nature and duration of a deprivation of these

19   necessities. Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000) (referring to necessities such as

20   adequate shelter, food, clothing, sanitation, medical care, and personal safety).
21          Prison officials generally cannot retaliate against inmates for exercising First Amendment

22   rights. Rizzo v. Dawson, 778 F.2d 527, 531 (9th Cir. 1985). Because a prisoner’s First

23   Amendment rights are necessarily curtailed, however, a successful retaliation claim requires a

24   finding that “the prison authorities’ retaliatory action did not advance legitimate goals of the

25   correctional institution or was not tailored narrowly enough to achieve such goals.” Id. at 532.

26   The plaintiff bears the burden of pleading and proving the absence of legitimate correctional
27   goals for the conduct of which he complains. Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995).

28   ////
                                                        6
 1          III.    Leave to Amend

 2          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 3   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

 4   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

 5   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

 6   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

 7   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

 8   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

 9   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

10          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

11   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

12   complaint be complete in itself without reference to any prior pleading. This is because, as a

13   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

14   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

15   longer serves any function in the case. Therefore, in an amended complaint, as in an original

16   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

17          In accordance with the above, IT IS HEREBY ORDERED that:

18          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

19          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

20   shall be collected and paid in accordance with this court’s order to the Director of the California
21   Department of Corrections and Rehabilitation filed concurrently herewith.

22          3. Plaintiff’s complaint is dismissed.

23          4. Plaintiff is granted thirty days from the date of service of this order to file an amended

24   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

25   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

26   number assigned this case and must be labeled “Amended Complaint.” Failure to file an
27   ////

28   ////
                                                         7
 1   amended complaint in accordance with this order will result in a recommendation that this action

 2   be dismissed.

 3   Dated: February 6, 2019
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6   12/will1163.screeninglta.docx

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     8
